McDermott Will & Emery LLP 28 State Street Boston, Massachusetts 02109-1775 Office: 617/535-4034 Facsimile: 617/535-3800 May 10, 2012 VIA EDGAR Rufus Decker, Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549-0405 Re:Comment Letter Dated May 9, 2012 Regarding Barnes Group Inc. Form 10-K for the fiscal year Ended December 31, 2011 Filed February 21, 2012 Form 10-Q for the period Ended March 31, 2012 Filed April 27, 2012 File No. 1-4801 Dear Mr. Decker: This to confirm on behalf of Barnes Group Inc. (the "Company") that the Company intends to respond to the comment letter by response letter filed on EDGAR as soon as practicable and not later than June 1, 2012, as discussed with your colleague Nudrat Salik in a telephone conversation today. Very truly yours, /s/ David A. Cifrino, P.C. cc:Nudrat Salik, SEC Marian Acker, Barnes Group Inc.
